Case 20-30836-acs         Doc 33     Filed 07/20/20     Entered 07/20/20 10:18:41         Page 1 of 2




                             UNITED STATES BANKRPTCY COURT
                                         FOR THE
                              WESTERN DISTRICT OF KENTUCKY

IN RE:                                                 )
                                                       )
Terri Talina White,                                    )     Case No. 20-30836
                                        DEBTOR         )       CHAPTER 13
                                                       )

                                         AGREED ORDER

         Now Come Debtor Terri Talina White, by and through counsel, and Creditor Capital One

Auto Finance, a division of Capital One, N.A. (“Capital One”), by and through its counsel, and state

that they have agreed that the post-petition arrearage of $1,437.84 with respect to the 2017

MAZDA Mazda3 Sedan 4D Touring motor vehicle with a VIN of 3MZBN1V75HM110246

(“the Vehicle”) is to be added to the Plan to be paid by Trustee. An Amendment to the Order of

Confirmation will be filed to include the designated arrearage into the Chapter 13 Plan. Debtor shall

continue to remit her post-petition payment on a monthly basis directly to Capital One commencing

with the payment due August 20, 2020.

         Upon dismissal, discharge, chapter conversion, or relief from the automatic stay the foregoing

terms and conditions shall cease to be binding, payments wi11 be due pursuant to the terms of the

original loan agreement and Capital One may proceed to enforce its remedies under applicable non-

bankruptcy law against the Vehicle and/or against Debtor.

         The Court being otherwise satisfactorily advised,

         IT IS ORDERED that pursuant to the agreement, the balance of the post-petition arrearage

in the amount of $1,437.84 shall be put into the Plan with no other changes to the Plan, and Debtor
Case 20-30836-acs        Doc 33     Filed 07/20/20     Entered 07/20/20 10:18:41       Page 2 of 2



shall file a Motion to amend the Order of Confirmation to reflect this agreement. Upon dismissal,

discharge, chapter conversion, or relief from the automatic stay the foregoing terms and conditions

shall cease to be binding, payments will be due pursuant to the terms of the original loan agreement

and Capital One may proceed to enforce its remedies under applicable non-bankruptcy law against

the Vehicle and/or against Debtor. Debtor shall continue to remit her post-petition payment on a

monthly basis directly to Capital One commencing with the payment due August 20, 2020.

 Have seen and agreed:
                                                                /s/ Robert J. Morrison
/s/ Evan Lincoln Moscov                                        ____________________
Evan Lincoln Moscov                                            Robert J. Morrison
KY Bar Number 94835                                            Chestnut Centre
Washington St. Ste. 303                                        410 W. Chestnut St., Suite 509
Waukegan, IL 60085                                             Louisville, KY 40202
Telephone: (312) 969-1977                                      Counsel for Debtors
evan.moscov@moscovlaw.com
Counsel for Capital Auto Finance,
a division of Capital One, N.A.




                                            Dated: July 20, 2020
